 475312 NLRB No. 79UNDERWRITERS LABORATORIES1In its response to the notice, the Respondent argued that the mo-tion should be denied and a hearing directed on its objection to the
election in the underlying representation case. In support thereof, the
Respondent relies on the Ninth Circuit's recent decision in NLRB v.Valley Bakery, 986 F.2d 339 (1993). We disagree. The alleged threatin Valley Bakery, which the court believed required a hearing, is fac-tually different from that alleged here. Indeed, the facts here are
more similar to those in Janler Plastic Mold Corp., 208 NLRB 167(1974), threats that the Valley Bakery court found ``might indeed belabeled illogical'' and which the court distinguished in its decision.Underwriters Laboratories, Inc. and InternationalUnion of Operating Engineers, Stationary
Local No. 39, AFL±CIO. Case 32±CA±13189September 28, 1993DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn May 21, 1993, the General Counsel of the Na-tional Labor Relations Board issued a complaint alleg-
ing that the Respondent has violated Section 8(a)(5)
and (1) of the National Labor Relations Act by refus-
ing the Union's request to bargain following the
Union's certification in Case 32±RC±3595. (Official
notice is taken of the ``record'' in the representationproceeding as defined in the Board's Rules and Regu-
lations, Secs. 102.68 and 102.69(g); Frontier Hotel,265 NLRB 343 (1982).) The Respondent filed its an-
swer admitting in part and denying in part the allega-
tions in the complaint.On June 15, 1993, the General Counsel filed a Mo-tion for Summary Judgment and Memorandum in Sup-
port, with exhibits attached. On June 23, 1993, the
Board issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted. The Respondent filed a letter
and response.1Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal tobargain, but attacks the validity of the certification on
the basis of its objection to the election in the rep-
resentation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-
ment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a Delaware corporation, with anoffice and place of business in Santa Clara, California,
has been engaged in the business of the independent
testing of various products in the interest of public
safety.During the 12-month period preceding issuance ofthe complaint, the Respondent, in conducting its busi-
ness operations, performed services valued in excess of
$50,000 for customers in states other than the State of
California. We find that the Respondent is an employer
engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act and that the Union is a
labor organization within the meaning of Section 2(5)
of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held October 29, 1992, theUnion was certified on February 17, 1993, as the col-
lective-bargaining representative of the employees in
the following appropriate unit:All full-time and regular part-time maintenanceand plant clerical employees and telecommuni-
cations specialist, employed by the Respondent in
the Maintenance Group, Plant Department at its
1655 Scott Boulevard, Santa Clara, California lo-
cation; excluding all other employees, office cleri-
cal employees, guards and supervisors as defined
by the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince about April 16, 1993, the Union has requestedthe Respondent to bargain and, since about April 22,
1993, the Respondent has refused. We find that this re-
fusal constitutes an unlawful refusal to bargain in vio-
lation of Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after April 22, 1993, to bargainwith the Union as the exclusive collective-bargaining
representative of employees in the appropriate unit, the
Respondent has engaged in unfair labor practices af-fecting commerce within the meaning of Sections
8(a)(5) and (1) and 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to 476DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of theNational Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''cease and desist, to bargain on request with the Unionand, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by law, we shall construe the initial period of
the certification as beginning the date the Respondent
begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th
Cir. 1964), cert. denied 379 U.S. 817 (1964); BurnettConstruction Co., 149 NLRB 1419, 1421 (1964), enfd.350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Underwriters Laboratories, Inc., Santa
Clara, California, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Refusing to bargain with International Union ofOperating Engineers, Stationary Local No. 39, AFL±
CIO as the exclusive bargaining representative of the
employees in the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment and, if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time maintenanceand plant clerical employees and telecommuni-
cations specialist, employed by the Respondent in
the Maintenance Group, Plant Department at its
1655 Scott Boulevard, Santa Clara, California lo-
cation; excluding all other employees, office cleri-
cal employees, guards and supervisors as defined
by the Act.(b) Post at its facility in Santa Clara, California,copies of the attached notice marked ``Appendix.''2Copies of the notice, on forms provided by the Re-gional Director for Region 32, after being signed by
the Respondent's authorized representative, shall be
posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with InternationalUnion of Operating Engineers, Stationary Local No.
39, AFL±CIO as the exclusive representative of the
employees in the bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time maintenanceand plant clerical employees and telecommuni-
cations specialist, employed by us in our Mainte-
nance Group, Plant Department at our 1655 Scott
Boulevard, Santa Clara, California location; ex-
cluding all other employees, office clerical em-
ployees, guards and supervisors as defined by the
Act.UNDERWRITERSLABORATORIES, INC.